Fourth Court of Appeals
                                  San Antonio, Texas

                                         May 3, 2017

                                     No. 04-17-00197-CV

                                  Francisco SANCHEZ, Jr.,
                                          Appellant

                                               v.

                      TEXAS A&M UNIVERSITY- SAN ANTONIO,
                                   Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-06141
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER

       On April 25, 2017, after the notice of appeal filing fees remained unpaid, we ordered
Appellant to show cause in writing by May 5, 2017, that the filing fees have been paid. We also
ordered Appellant to file a docketing statement. Appellant paid the fees and filed the docketing
statement as ordered. Our April 25, 2017 order is satisfied.
       We reinstate the appellate timetable. The appellate record is due on June 2, 2017.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court